Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 2/24/22 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.
Status of Claims
2.	The Applicant’s amendments and arguments filed on 2/24/22 have been fully considered. Claims 1-20 are pending and examined below.  Claims 1-11 are Currently Amended.  Claims 12-20 are Original.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims.

4.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn except for the rejection of Claims 6, 7 (in two places), 16, and 17 which recite a lending-and-brokering "environment".  This term lacks antecedent basis. This rejection is restated in the Detailed Action below.

5.	The Claim Rejections under 35 U.S.C. 101 regarding abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts on p. 11, “Specifically, the instant specification notes, 'The number of steps of the process of the lending-and-brokering environment facilitate selling one or more  assets, buying one or more assets, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties.' (Instant Specification, paragraph 0015)"; 

	and on p. 12, "In addition to saving time for the foregoing customer and lending or brokering personnel, obviating the need for customers to provide duplicative customer information to the lending and brokering personnel also reduces demands on server hosts (e.g., the server hosts 4010, 4020, 4030, and 4040 set forth below) in support of the integrated lending-and-brokering environment 1000. Reducing demand on the server hosts with respect to, for example, fetching customer information from two or more server locations or even resolving slight inconsistencies in the customer information in the two or more server locations provides an improvement of the integrated lending-and-brokering environment 1000 over existing systems, platforms, or the like for lending or brokering that are not as tightly integrated. The improvement is realized with respect to lowered capital costs such as through purchase of fewer storage devices, as well as lowered operating costs such as through purchase of less power on an ongoing basis to run the integrated lending-and-brokering environment 1000. (Instant Specification, paragraph 0042, emphasis added)".

The Examiner replies:  Prior court decisions have made a distinction between, on one hand, computer-functionality improvements (e.g., Enfish v Microsoft cited by the Applicant in the Remarks) and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas”. In Enfish, the court stated, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool” (Enfish v Microsoft, Fed. Cir. 2015-1244, p.11).  In the instant application, the computer is merely being used as a tool to facilitate the implementation of abstract ideas (i.e., information sharing).   The programming does not specifically seek to improve core computer technology; rather, the programming is implemented to utilize computer technology. The process is improved, but the computer itself is not improved and “reducing demand on the server hosts with respect to, for example, fetching customer information from two or more server locations ”, is the result of generic computers sharing information. Sharing information is not a technological problem and the Applicant has not disclosed a core technological improvement to the mechanics of information sharing. Claims that recite the specialized programming of generic computing elements to efficiently collect and process data (e.g., gathering and sharing information), but not directed to a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer do not rise to the level of being a practical application.
	
6.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant has amended the claims rendering the Applicant's arguments moot. In addition, the Applicant asserts "In the instant case, a prima facie case of obviousness has not been established", but does not explain the details for specific limitations and prior art references why obviousness has not been established.

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites, "at least one lender-oriented server host having processors and non-transitory memory" in two places making this limitation redundant.  Also, the word "processing" should be "process". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets Claim 1 as:

	at least one lender-oriented server host having processors and non-transitory memory[[;]] comprising one or more lender-oriented application stacks that process lending-related information among lending personnel including one or more web servers, one or more application servers, and one or more database servers; 
	

Dependent claims 2-10 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 1 recites, "at least one broker-oriented server host having processors and non-transitory memory, the lender-oriented server host configured to instantiate one or more broker-oriented application stacks that process brokering-related information among brokering personnel".  The Examiner is unable to interpret this limitation in view of the preceding limitations.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets	the limitation as, "at least one broker-oriented server host having processors and non-transitory memory, the at least one broker-oriented server host configured to instantiate one or more broker-oriented application stacks that process brokering-related information among brokering personnel". 

Dependent claims 2-10 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 


c)	Claim 1 recites, "wherein each of the lender-oriented application stack and the broker-oriented application stack is independently configured to run at least in part from a primary memory of at least one server host of the server hosts".  There is insufficient antecedent basis for "server host" and "server hosts".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "wherein each of the at least one lender-oriented application stacks and the broker-oriented application stack is independently configured to run at least in part from a primary memory of its respective at least one lender-oriented server host or broker-oriented server host;

Dependent claims 2-10 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

d)	Claim 1 recites, "an entity-relationship management application configured to share information among the lender-oriented server host, the broker-oriented server host, and the one or more third-party interfaces parties, in order to sell one or more assets, …". The phrase, "one or more third-party interfaces parties" is unintelligible.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as "an entity-relationship management application configured to share information among the lender-oriented server host, the broker-oriented server host, and the one or more third-party interfaces

Dependent claims 2-10 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

e)	Claim 11 recites, "at least one server host of the server hosts".  'Server hosts" lacks antecedent basis.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as "at least one server host of the one or more server hosts"

Dependent claims 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

f)	The language of Claims 1 and 11 regarding server hosts is indefinite and not in accordance with the Specification.  The Specification in Par [0049] discloses, "As shown in FIG. 4, the server hosts 4010, 4020, 4030, and 4040 supporting the integrated lending-and-brokering environment 1000 and the one or more application stacks thereof can include a web server, an application server, a database server with an associated database, an e-mail server configured to send and receive secured e-mail messages, or a combination thereof. For expository convenience, the server host 4010 is shown to support the web server, the server host 4020 is shown to support the application server, the server host 4030 is shown to support the database server, and the server host 4040 is shown to support the e-mail server …". Thus, the Specification and Figure 4 discloses four server hosts with each having a separate function (i.e., a web server, a database server, an email server, and an application server).  As shown in Figure 4, the Examiner interprets each server host would support its functionality across disciplines.  For example, the web server host 4010 would: i) serve as the web server for all of the lenders and brokers rather than ii) having a separate web server for each lender and for each broker or iii) having a separate web server for collectively all of the lenders and a separate web server for collectively all of the brokers.  

	However, the claims recite a "lender-oriented server host" and a "broker-oriented server host" which are not disclosed in the Specification. The Specification in Par [0049] also discloses, "… however, the web server, the application server, the database server, and the e-mail server can be supported by any one or more of the server hosts 4010, 4020, 4030, and 4040 in any of a number of ways". It seems the Applicant is attempting to claim an alternative configuration from Figure 4 (as interpreted in the preceding paragraph) whereby a lender server/host is separate from a broker server/host, or at least one lender server/host is separate from at least one broker server/host. That is, the system has a lender server host serving all lenders and a broker server host server all brokers, or each lender and each broker has its own silo server/host but shares data with the integrated system.

	Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets any configuration described in the two preceding paragraphs is possible. Correction to clarify the claims in accordance with the Specification is required.

Dependent claims 2-11 and 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

g)	Claims 6, 7 (in two places), 16, and 17 recite a lending-and-brokering "environment".  This term lacks antecedent basis. Applying the broadest reasonable interpretation in view of the Specification, and in view of the Applicant's amendments to the claims, the Examiner interprets the word "environment" is replaced by the word "system" in all places.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system, process, and computer-readable media (CRM) "configured for information sharing among the lending platform, the brokering platform, and one or more third parties" (PG Pub Specification, Par [0005]).  The method is accomplished using a system of generic computing components (i.e., at least one lender-oriented server host having processors and non-transitory memory … configured to instantiate one or more lender-oriented application stacks, at least one broker-oriented server host having processors and non-transitory memory … configured to instantiate one or more broker-oriented application stacks, one or more third-party interfaces, and an entity-relationship management application) storing and executing programmed instructions.

Excluding the recited system elements, independent Claims 1 and 11 recite:
… process lending-related information among lending personnel;
… process brokering-related information among brokering personnel;
… allow one or more third-parties to at least contribute additional information relating to the lending-related information, the brokering-related information, or both;
… share information … in order to sell one or more assets, buy one or more assets, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Processing and sharing lending-related information, brokering-related information, as well as receiving and sharing information contributions from third parties is a Fundamental Economic Practice typically performed by parties involved in a real estate purchase comprising a commercial interaction between lenders, brokers, and third parties (e.g., mortgage brokers/consultants, appraisers, title companies, etc.).  In addition, the concept of "sharing information" is a Mental Process. 
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "at least one lender-oriented server host having processors and non-transitory memory; a lender-oriented application stack including one or more web servers, one or more application servers, and one or more database servers; at least one lender-oriented server host having processors and non-transitory memory, the lender-oriented server host configured to instantiate one or more lender-oriented application stacks … 
at least one broker-oriented server host having processors and non-transitory memory, the
lender-oriented server host configured to instantiate one or more broker-oriented application stacks … ; a broker-oriented application stack; wherein each of the lender-oriented application stack and the broker-oriented application stack is independently configured to run at least in part from a primary memory of at least one server host of the server hosts; one or more third-party interfaces integrated with at least one or more of the lender-oriented server host and the broker-oriented server host … ; and an entity-relationship management application" to perform the steps of: processing and sharing lending-related information, processing and sharing brokering-related information, receiving and sharing information contributions from third parties.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that receive and share real estate related information to all concerned parties for a real estate transaction.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to process and share lending-related information, process and share brokering-related information, receive and share information contributions from third parties amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   Receiving, processing, and sharing among interested parties to a real estate transaction is common, and the claimed process risks monopolizing the concept of gathering and sharing transaction information among interested parties in general. 

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding loan types, software application and hardware configurations, brokered service types, and a generic reference to using AI to make predictions.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1, 4-8, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over:

	U.S. Patent No. US RE47,762 E entitled “Computerized Process To, For Example, Automate the Home Sale, Mortgage Loan Financing and Settlement Process, and the Home Mortgage Loan Refinancing and Settlement Processes” by inventor Neil Thomas filed on April 19, 2018 (hereafter, Thomas), in view of, 

	U.S. Patent Publication No. 2010/0114743 entitled, "Computer System and Method for Networked Interchange of Data and Information for Members of the Real Estate Financial and Related Transactional Services Industry" by inventor jack Misraje filed on May 8, 2000 (hereafter, Misraje)

a)	Regarding Claim 1, Thomas teaches:

	An integrated lending-and-brokering environment, comprising: (Thomas, [Col 22, Ln 6-18], [Col 20, Ln 52-64], [Col 80, Ln 55 to Col 81, Ln 8], Figures, 1, 1a-1d, and 3a-3e);

	at least one lender-oriented server host having processors and non-transitory memory, the lender-oriented server host configured to instantiate one or more lender-oriented application stacks that process lending-related information among lending personnel (Thomas, [Col 36, Ln 57 to Col 37, Ln 16], [Col 37, Ln 19-37]). The Examiner interprets the "virtual mortgage office" as disclosed in Thomas embodies the "lending-oriented server host" as claimed. 

	at least one broker-oriented server host having processors and non-transitory memory, the lender-oriented server host configured to instantiate one or more broker-oriented application stacks that process brokering-related information among brokering personnel (Thomas, [Col 25, Ln 53 to Col 26, Ln 13], [Col 26, Ln 16-25], [Col 27, Ln 7-25]). The Examiner interprets the "virtual seller desktop", "virtual buyer desktop", and "virtual real estate office" as disclosed in Thomas embody the "broker-oriented server host" as claimed.

one or more third-party interfaces integrated with at least one or more of the lender-oriented server host and the broker-oriented server host, the third-party interfaces configured to allow one or more third-parties to at least contribute additional information relating to the lending-related information, the brokering-related information, or both (Thomas, [Col 63, Ln 7-22], [Col 40, Ln 62 to Col 41, Ln 18], Col 69, Ln 54-56]).  The Examiner interprets the "extrinsic real estate, mortgage, settlement and other programs or systems" and/or the "virtual settlement office" and/or the "loan finder/correspondent" as disclosed in Thomas embody the "one or more third-party interfaces integrated with at least one or more of the lender-oriented server host and the broker-oriented server host" as claimed.

an entity-relationship management application configured to share information sharing among the lender-oriented server host, the broker-oriented server host, and the one or more third-party interfaces parties, in order to sell one or more assets, buy one or more assets, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties (Thomas, [Col 18, Ln 13-29], [Col 20, Ln 23-51], [Col 20, Ln 52-64], [Col 22, Ln 26-57]). The Examiner interprets the "application server" and its programmed processes as disclosed in Thomas embodies the "entity-relationship management layer" as claimed.

	Regarding Clam 1, Thomas discloses in [Col 18, Ln 48-58], "Information and data can be generated by the process and system 45, 45W or generated or retrieved from one or more sources of information including, for example internal databases 50, 75, external databases and systems 75, or one or more other sources to the extent practicable, such as computer files, web servers, extranets, intranets, file shares, content management systems, and other applications …"; AND, in [Col 63, Ln 7-22], "While the preferred embodiments, as described above, preferably includes one or more common application servers 45 and databases 50, 75, other embodiments can include a system which operates in combination, and is integrated with one or more extrinsic real estate, mortgage, settlement and other programs or systems 59 (See FIG. 1d) whereby processing information and performing one or more tasks and processes may be performed by one or more of the application servers 45 and one or more extrinsic real estate, mortgage loan, settlement and other programs 59 (See FIG. 1d); and, for example, users may view, enter, receive, manipulate and send information and perform functions in one or more of the application (See FIG. 1) and one or more extrinsic real estate, mortgage, settlement and other programs or systems 59 (See FIG. 1d) to perform one or more of the tasks and processes described above".  Thomas does not specifically teach, a lender-oriented application stack including one or more web servers, one or more application servers, and one or more database servers; a broker-oriented application stack; wherein each of the lender-oriented application stack and the broker-oriented application stack is independently configured to run at least in part from a primary memory of at least one server host of the server hosts.

	However, Misraje discloses: in Par [0047], " FIG. 1 shows an overview of an RPFC 1, according to the present invention. The RPFC 1 may be used to communicate data between a variety of sources, as mentioned above. … The system may include means to organize captured data into records in a database or into other file format; it may transmit or present data to other participating party computer systems; it may evaluate data; it may receive data from online loan brokers about a loan application; and/or it may receive data from others involved in the processing, approval, funding, closing, or resale of a loan. Generally, an RPFC 1 includes two or more participating parties in communication with each other via allocated resources on a single computer systems and/or separate computer systems. In one possible embodiment, the RPFC includes at least three participating parties, with one of the parties being an interchange party who provides a central computer system 2 ("interchange party computer system") that facilitates communications and transactions between at least two other participating parties"; AND, in Par [0051], "A participating computer system may further comprise or include a presentation server that includes software applications for presenting data or information to one or more participating parties. In certain embodiments, the presentation server is a web server for an Internet or intranet website that serves web pages to other participating parties"; AND, in Par [0053], "A participating party's computer system may manage data, including access, retrieval, transfer, addition, deletion, modification and/or storage of data in any variety of known data storage media, including local hard drive, CD-ROM or other mass storage device, local area network servers, wide area network servers, storage resources substantially under the control of the participating party on a server that is shared with other parties (including servers shared with other participating parties, such as a server provided by an interchange party as allocated resources, as described below)…"; AND, in Par [0056], "FIG. 1 illustrates a lender party computer system 3, broker party computer system 4, transaction party computer system 5, investor party computer system 6, and other party computer system 7 in communication with the IPCS 2. However, this illustration is just an example--fewer or more participating parties in various combinations could also be in communication with the IPCS 2"; web AND, in Par [0058], "The units of allocated resources 2.3-2.7 on the IPCS may include hardware and/or software resources, including database resources 12, program modules resources 18, communication/ messaging resources 14, web server resources 16, network and/or any other resources defined by the interchange party. FIG. 4 shows examples of units of such allocated resources 2.3-2.n ("n" meaning in this and other cases that there may be any number of such components or features). FIG. 4 provides an example; the interchange party may preconfigure a unit of allocated resources to include more or less hardware or software component than what is illustrated, and various components of such resources. Multiple sets of a unit allocated may be provided for multiple participating parties. The allocated resources 2.3-2.n include one or more user interfaces 15.1-15.n. These user interfaces allow a participating party to interact with components 12-18 on its own allocated resources and/or allocated resources of other participating parties. Access between two or more units of allocated resources may be subject to conditions set by a participating party through its user interfaces 2.3-2.n". The Examiner interprets at least "hardware and/or software resources … program modules resources, communication/messaging resources" as disclosed in Misraje embodies "application servers" as claimed. 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a lender-oriented server host and a broker-oriented server host as disclosed in Thomas to include lender and broker application stacks (i.e. web-servers, application servers, and database servers) as disclosed in Misraje as a combination of prior art elements according to known methods to yield predictable results.
	
b)	Regarding Claims 4, Thomas teaches:

	The integrated lending-and-brokering system of claim 1, wherein the brokering platform includes a real estate-brokering system and a home improvement-brokering system (Thomas, [Col 37, Ln 34 - 64], [Col 61, Ln 51 to Col 62, Ln 36]);

wherein the real estate-brokering system includes at least a home-buying subsystem, a home-selling subsystem, and a title-and-escrow-servicing subsystem (Thomas, [Col 13, Ln 32-35], Figure 1d);

wherein the home improvement-brokering system includes at least a purchasing subsystem and a servicing subsystem (Thomas, [Col 62, Ln 2-35], [Col 36, Ln 16-55]). 

c)	Regarding Claims 5, Thomas teaches:

	The integrated lending-and-brokering system of claim 4, wherein the brokering platform includes a broker-oriented application stack configured to run at least in part from a primary memory of at least one server host of the brokering platform, the broker-oriented application stack including one or more web servers, one or more application servers, and one or more database servers (Thomas, [Col 18, Ln 30-47], [Col 20, Ln 52 to Col 21, Ln 5]); 

wherein the one or more application servers include at least a web application configured for the real estate-brokering system and at least a web application configured for the home improvement-brokering system (Thomas, [Col 25, Ln 53 to Col 26, Ln 13], [Col 35, Ln 10 - 43]) 

wherein the one or more database servers are configured to store the customer information in one or more databases for sharing among the lending personnel, the brokering personnel, or the one or more third parties (Thomas, [Col 18, Ln 48-58], [Col 20, Ln 23-51]).

d)	Regarding Claims 6, Thomas teaches: The integrated lending-and-brokering system of claim 1, wherein the one or more interfaces with the lending-and-brokering environment include one or more application programming interfaces ("APIs"), one or more web applications, or at least one API and at least one web application (Thomas, [Col 18, Ln 30-39], [Col 18, Ln 48-58], [Col 19, Ln 40-48], [Col 20, Ln 52 to Col 21, Ln 5], [Col 22, Ln 6-18]).

e)	Regarding Claims 7, Thomas teaches: 
	The integrated lending-and-brokering system of claim 6, wherein the integrated lending-and-brokering environment includes a customer-oriented web application of a customer-oriented application stack configured to run at least in part from a primary memory of at least one server host of the lending-and-brokering environment (Thomas, [Col 20, Ln 52-64], [Col 11, Ln 56-57]);

wherein the customer-oriented web application is configured to i) accept the customer information, inquiries regarding real estate, or a combination thereof, ii) a web server of the customer-oriented application stack is configured to send the customer information or inquiries to the one or more third parties, and iii) the web application is further configured to display relevant information to the customer information or inquiries received from the one or more third parties, one or more options to proceed with a real estate transaction, or a combination thereof (Thomas, [Col 12, Ln 1-14], [Col 26, Ln 59 to Col 27, Ln 2], [Col 34, Ln 15 to 34]).

f)	Regarding Claims 8, Thomas teaches: The integrated lending-and-brokering system of claim 7, wherein a database server of the customer-oriented application stack is configured to store the customer information or inquiries sent to the one or more third parties, the relevant information to the customer information or inquiries received from the one or more third parties, or a combination thereof in one or more databases for the information sharing among the lending platform, the brokering platform, and the one or more third parties (Thomas, [Col 16, Ln 45 to Col 17, Ln 25], [Col 18, Ln 48-58], [Col 20, Ln 4-22], [Col 35, Ln 10-43]).

g)	Claims 11 and 14-18 disclose substantially the same subject matter as Claims 1 and 4-8 respectively and are rejected using the same art and rationale as previously set forth. 
 
11.	Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of U.S. Patent Application Publication No. 2003/0233316 entitled "Online System for Fulfilling Loan Applications from Loan Originators" by inventor Limin Hu, et al., filed on June 14, 2002 (hereafter, Hu):

a)	Regarding Claim 2, Thomas teaches: 

	The integrated lending-and-brokering system of claim 1, wherein the lending platform includes a secured loan-lending system and an unsecured loan-lending system (Thomas, [Col 17, Ln 26-34]);

	wherein the secured loan-lending system includes at least a mortgage-lending subsystem having a mortgage-originating subsystem and a mortgage-servicing subsystem (Thomas, [Col 10, Ln 20-27], [Col 19, Ln 3-6 and Ln 27-28], [Col 61, Ln 32-35]);

	Thomas does not teach: wherein the unsecured loan-lending system includes at least a personal loan-lending subsystem having a personal loan-originating subsystem and a personal loan-servicing subsystem.  

	However, Hu teaches in Par [0069], "The present invention has been described primarily in relation to loan applications for personal home mortgage loans. It should be noted, however, that many other types of loans can be processed through the embodiments described herein, such as commercial loans, any type of personal loan, home equity loans, and the like".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine unsecured loan-lending system as disclosed in Thomas to include personal loans as disclosed in Hu as a combination of prior art elements according to known methods to yield predictable results.	

b)	Regarding Claim 3, Thomas teaches:  

	wherein the one or more application servers include at least a web application configured for the secured loan-lending system and at least a web application configured for the unsecured loan-lending system (Thomas, [Col 36, Ln 57 to Col 37, Ln 16]);

wherein the one or more database servers are configured to store the customer information in one or more databases for sharing among the lending personnel, the brokering personnel, or the one or more third parties (Thomas, [Col 18, Ln 48-58], [Col 20, Ln 23-51]).

c)	Claims 12 and 13 disclose substantially the same subject matter as Claims 2 and 3 respectively and are rejected using the same art and rationale as previously set forth. 

12.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Korean Patent Application Publication KR 2019-0041891 entitled "Method and System for Providing Real Estate Strategy Using Artificial Intelligence" by inventor Yoo Seung Jae filed on February 26, 2018 (hereafter, Jae):

a)	Regarding Claim 9, Thomas teaches:  The integrated lending-and-brokering system of claim 7, wherein the relevant information to the customer inquiries received from the one or more third parties is one or more customer-specific … predictive insights into existing and upcoming real estate for sale (Thomas, [Col 44 Ln 19-45 and Col 45, Ln 36 to 50]).  The Examiner interprets "process searches 45D property database (PDB) 50, 75, 85, 90 and preliminarily generates one or more property information including for example; location, property type, sale price (SP), hazard insurance (I), home owner association information (HOA), county and city real estate taxes (T), or other costs or information associated with purchasing and owning a property 50, 75; ... search and test properties using other criteria generated by process, for example, by preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105" as disclosed in Thomas embodies "relevant information to the customer inquiries received from the one or more third parties is one or more customer-specific ... predictive insights into existing and upcoming real estate for sale".  That is, "preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105" as disclosed in Thomas embodies a "customer-specific ... predictive insight". 

Thomas does not teach using "artificial intelligence" to make a predictive insight.  However, Jae teaches in in the Abstract/Summary, "Disclosed are a method for providing a real estate strategy using artificial intelligence and a system thereof. According to an embodiment of the present invention, the method for providing a real estate strategy using artificial intelligence comprises: a step in which a real estate strategy providing system receives current state information on a current state of user′s asset and target state information on a target state of real estate desired by the user at a predetermined time of the user; a step in which a real estate strategy providing system predicts real estate price forecast data based on influence data that may affect future real estate prices through an artificial intelligence engine learned based on past real estate impact data and past real estate price data; and a step in which the real estate strategy providing system generates a strategic portfolio up to the predetermined time on the basis of the predicted real estate price forecast data and the target state information, wherein, in the step of generating the strategic portfolio, a strategic portfolio including a financial instrument recommendation portfolio and a real estate marketing strategy portfolio for the user to achieve the target state is generated. The system guides the user to effectively reach the target state".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine making predictions regarding the affordability of existing and upcoming real estate for a customer as disclosed in Thomas with using artificial intelligence to forecast real estate prices (i.e., make predictive insights into real estate for sale) to achieve target holdings as disclosed in Jae with the motivation of applying big data analysis and modern mathematical methods/tools to predict real estate and service provider trends.

b)	Claim 19 discloses substantially the same subject matter as Claim 9 and is rejected using the same art and rationale as previously set forth. 

13.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of U.S. Patent No. 8,643,697 entitled "Method and System for Providing a Loan Using Equity in a New Home" by inventor Goving Narayan filed on march 23, 2007 (hereafter, Narayan):

	Regarding Claim 10, Thomas does not teach: The integrated lending-and-brokering system of claim 7, wherein the customer information is at least details for real estate the customer would like to sell, the inquiries regarding real estate is at least details for real estate the customer would like to buy, and the one or more options to proceed with a real estate transaction is one or more financing options including at least a bridge loan based upon an instant appraisal for buying real estate corresponding to the details for real estate the customer would like to buy.

	However, Narayan teaches in [Col 4, Ln 4-21], "In accordance with embodiments of the invention, the invention provides interim financing with minimal or no monthly payments to alleviate timing issues associated with the sale of the current home. As described above, the innovation allows the 'simultaneous, or near simultaneous, sale of a house' to purchase a new house. However, in the event that the borrower needs to close on the new home prior to the sale of his/her existing home, the Company, i.e., the entity providing the CFA Loan described herein, will, based upon the value of the existing home and unique underwriting processes and guidelines, fund the down-payment for the new home for a certain period of time. The borrower is not required to make any (or at least no substantial) monthly payments for this interim financing. Then, when the borrower's old house is sold, the proceeds will go to the Company. Any proceeds from sale of the house above the amount owed to the Company will be returned to the borrower".  The Examiner interprets an "interim loan" to finance the purchase of a new home prior to the sale of an existing home as disclosed in Narayan embodies a "bridge loan" as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine an integrated lending and brokering platform as disclosed in Thomas to include financing options include an interim (I.e., bridge) loan as disclosed in Narayan with the motivation of "financing a transition of a borrower between ownership of a prior home to ownership of a new home in conjunction with services" (Narayan, [Col 1, Ln 41-43]).

b)	Claim 20 discloses substantially the same subject matter as Claim 10 and is rejected using the same art and rationale as previously set forth. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691